EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Muir on 10/28/2021.
The application has been amended as follows: 
IN THE CLAIMS:

Cancel claims 19 and 20.

Amend claims 5, 28, and 29 as follows:


5. (Currently Amended) The IC device of claim 1, further comprising an optical waveguide including at least a portion of the optical waveguide core layer, the optical waveguide being optically coupled to the photoelectronic element including the photoelectric conversion layer,
wherein the upper silicon layer on the first buried insulating layer is the optical waveguide core layer and the optical waveguide comprises a core formed from the upper silicon layer.

28. (Currently Amended) The IC device of claim 27, wherein the first base silicon conductivity type, the first semiconductor layer comprises an undoped intrinsic crystalline germanium layer, and the second semiconductor layer comprises a crystalline silicon layer doped with P-type impurities of a second conductivity type, which is opposite to the first conductivity type.

29. (Currently Amended) The IC device of claim 16, 
wherein the optical IC substrate comprises the first base silicon layer, a second buried insulating layer on the first base silicon layer, a buried silicon layer on the second buried insulating layer, the first buried insulating layer on the buried silicon layer, and the upper silicon layer on the first buried insulating layer,
wherein comprises a first semiconductor layer formed on the buried silicon layer and a second semiconductor layer formed on the first semiconductor layer, and wherein the first semiconductor layer is a layer that is epitaxially grown using the buried silicon layer as a seed layer, and
wherein the first base silicon layer comprises a crystalline silicon layer doped with N-type impurities of a first conductivity type, the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                            



or
October 29, 2021